Rule 1941. Review of [Death Sentences] Sufficiency of the Evidence and the
Propriety of the Penalty in Death Penalty Appeals.

        (a) Procedure in trial court.—Upon the entry of a sentence subject to 42 Pa.C.S.
§ 9711(h) (review of death sentence) the court shall direct the official court reporter and
the clerk to proceed under this chapter as if a notice of appeal had been filed 20 days
after the date of entry of the sentence of death, and the clerk shall immediately give
written notice of the entry of the sentence to the Administrative Office and to the
Supreme Court Prothonotary’s Office. The clerk shall insert at the head of the list of
documents required by [Rule]Pa.R.A.P. 1931(c)[(duty of clerk to transmit the
record)] a statement to the effect that the papers are transmitted under this rule from a
sentence of death.
        (b) Filing and docketing in the Supreme Court.—Upon receipt by the
Prothonotary of the Supreme Court of the record of a matter subject to this rule, the
Prothonotary shall immediately:
        [(1)]1. Enter the matter upon the docket as an appeal, with the defendant
indicated as the appellant and the Commonwealth indicated as the appellee.
        [(2)]2. File the record in the Supreme Court.
        [(3)]3. Give written notice of the docket number assignment in person or by first
class mail to the clerk of the [lower]trial court.
        [(4)]4. Give notice to all parties and the Administrative Office of the docket
number assignment and the date on which the record was filed in the Supreme Court,
and [shall] give notice to all parties of the date, if any, specially fixed by the
Prothonotary pursuant to [Rule]Pa.R.A.P. 2185(b)[(notice of deferred briefing
schedule)] for the filing of the brief of the appellant.
        (c) Further proceedings.—Except as required by [Rule]Pa.R.A.P. 2189 or by
statute, a matter subject to this rule shall proceed after docketing in the same manner
as other appeals in the Supreme Court.

       Official Note: Formerly the [a]Act of February 15, 1870 (P.L. 15, No. 6) required
the appellate court to review the sufficiency of the evidence in certain homicide cases
regardless of the failure of the appellant to challenge the matter. See, e.g.,
Commonwealth v. Santiago, [476 Pa. 340,] 382 A.2d 1200 (Pa. 1978). [Rule]Pa.R.A.P.
302 [(requisites for reviewable issue)] now provides otherwise with respect to
homicide cases generally. However, under [Subdivision]paragraph (c) of this rule the
procedure for automatic review of capital cases provided by 42 Pa.C.S. § 9711(h)
(review of death sentence) will permit an independent review of the sufficiency of the
evidence in such cases. In capital cases, the Supreme Court has jurisdiction to
hear a direct appeal and will automatically review (1) the sufficiency of the
evidence “to sustain a conviction for first-degree murder in every case in which
the death penalty has been imposed;” (2) the sufficiency of the evidence to
support the finding of at least one aggravating circumstance set forth in 42
Pa.C.S. § 9711(d); and (3) the imposition of the sentence of death to ensure that it
was not the product of passion, prejudice, or any other arbitrary factor.
Commonwealth v. Mitchell, 902 A.2d 430, 444, 468 (Pa. 2006); 42 Pa.C.S. § 722; 42
Pa.C.S. § 9711(h)(1), (3). Any other issues from the proceedings that resulted in
the sentence of death may be reviewed only if they have been preserved and if
the defendant files a timely notice of appeal.

       Likewise, [A]although [Rule] Pa.R.A.P. 702(b)[(matters tried with capital
offenses)] vests jurisdiction in the Supreme Court over appeals from sentences
imposed on a defendant for lesser offenses as a result of the same criminal episode or
transaction where the offense is tried with the capital offense, the appeal from the lesser
offenses is not automatic. Thus the right to appeal the judgment of sentence on a
lesser offense will be lost unless all requisite steps are taken, including preservation of
issues ([e.g.] such as by filing post-trial motions)[,] and filing a timely notice of appeal[,
etc.].

     See [Rule] Pa.R.A.P. 2189 for [procedure] provisions specific to the
production of a reproduced record in cases involving the death penalty.




                                              2